IN THE UNITE]) STATES DISTRICT COURT
NORTHERN DISTRICT OF MISSISIPPI

ABERDEEN DIVISION
SHERIAN SMITHY PLAINTIFF
V. CIVIL ACTION NO.: 1:]7-cv-00205-GHD-DAS
THE KROGER CO., INC., AND
THOMPSON SQUARE, LLC DEFENDANTS
AND
THE KROGER CO. CROSS-PLAINTIFF
V.
THOMPSON SQUARE, LLC CROSS-DEFENDANT

 

AGREED ORDER OF DISMISSAL WI'I`H PREJUDICE

By Summary Judgment Order dated July 10, 2018, this Court dismissed Plaintifi", Sherian
Smithy’s, claims against Thompson Square, LLC. By Summary .ludgment Order dated October
18, 2018, this Court dismissed Plaintiff, Sherian Smithy’s, claims against The Kroger, Co.,
leaving the The Kroger, Co.’s, Cross-Claim against Thompson Square, LLC, pending Having
been advised that the Cross-Claim has been settled:

IT IS HEREBY ORDERED AND AJUDGED that this matter is dismissed with
prejudice including The Kroger, Co.’s, Cross»Claim against Del`endant Thompson Square, LLC,
each party to bear their own costs.

SO ORDERED, this the i/Z day of 2018.

§/ZX»/

HONORABLE GLEN H. DAVIDSON
SENIOR U.S. DISTRJCT JUDGE

Approved and Agreed:

S,;aa

Bill Luckett, Esq.
Luckett Law Firm, P.A.
wol@luckegtyner.com
143 Yazoo Avenue

Post Oflice Drawer 1000
Clarksdale, MS 38614
662-624-2591
662-627-5403 fax

/S/ Philip G. Smith

 

PHILIP G. SMITH, Esq. (101841)

The Law Off'lce of Julie E. Vaicius

3900 N. Causeway Boulevard, Ste. 1040
Metairie, Louisiana 70002

Direct Office Dial: 504-836-2771
Cellular: 225-573-1828

Fax: 877-369~4892
Philip.Smith@thehartford.com

Attorney for Defendant Thompson Square

